DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017 /0019071) in view of Jeon et al. (US 2014/0375389).
Regarding claims 1, 18-20, Kobayashi (i.e. Fig. 35) discloses a portable communication device (per claim 19, high efficiency amplifier device for mobile applications, §0005) of an amplifier circuit (132, per claim 20) connected to an antenna (thus representing an antenna system with adjustable VSWR per claim 18, Fig. 11, 

    PNG
    media_image1.png
    415
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    474
    1096
    media_image2.png
    Greyscale

Fig 35-1 of Kobayashi (top) and Figs. 8 and 14 of Jeon reproduced.

§0083), comprising two amplifiers (134 & 136) with adaptive biasing (redirect able bias circuitry 140, §0113) and per claim 15, the adaptive biasing changes the DC quiescent condition of each sub amplifiers (§0113) which are coupled in quadrature phase via an input quadrature coupler (96) which is a 90-degree quadrature hybrid per claim 9 and an output quadrature coupler (100) which is also a 90-degree quadrature hybrid per claim 10 and per claim 14 the couplers comprises a branch-line, or a coupled-line coupler; and
a switch (variable tuning impedance 106, ZISO is realized by a switched impedance network of inductors, resistors, and capacitors using MEMs or SOI switch technologies, §0076) connected to the output quadrature coupler (100), the switch moveable between a predetermined resistive load (as exemplarily shown in Fig. 8 of Jeon and Kobayashi in a companion invention) and a predetermined reactive load (as exemplarily shown in Fig. 14 of Jeon and Kobayashi in a companion invention).
Accordingly, it would have been obvious to one ordinary skill in the art in view of the references, taken as a whole, the variable tuning impedance ZISO (106) of Kobayashi would have been realized as switches moveable between predetermined resistive loads and predetermined reactive loads and per claim 2, the switch is connected to an isolation port of the output quadrature coupler and per claim 4, and the switch per claims 6-8 & 11 comprises solid state (SOI switches, §0076 of Kobayashi) single-pole multi-through (or single-pole multi-throw) circuitry (see Fig. 8 and 14 of Jeon) comprising a system on chip (per claim 18, §0080) control circuit (108, §0074 of Kobayashi) connected to the switch for actuating the switch where per claim 12 the reconfigurable reactive load comprising switches as can be seen in Fig. 14 of Jeon above which also shows per claim 13, that the single pole multi-through (throw) circuitry is reconfigurable to realize the reactive load. Further Jeon teaches (§0076-§0077) that amplifiers comprising field-effect transistors (FETs), the adaptive biasing is applied to the gate terminals of the FETs per claim 16, and a person of ordinary skill in the art would find Kobayashi’s GaN transistors interchangeable with Jeon’s FET transistors or claim 17, GaAs HBT (i.e. bipolar junction transistors, Jeon: §0069) as art recognized substitution of equivalents. 
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 3 is allowable since it is not explicit in the closest prior arts of record (neither Kobayashi nor Jeon) that the amplifier circuit could be configured in a balanced mode when the switch is in a first position and in a Doherty mode when the switch is in a second position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843